Citation Nr: 0322304	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  00-00 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to dependency and indemnity compensation 
under the provisions of 38 U.S.C.A. § 1318.





ATTORNEY FOR THE BOARD

William W.  Berg, Counsel


INTRODUCTION

The veteran had recognized active service from December 1941 
to September 1942 and from April 1945 to June 1946.  He was a 
prisoner of war of the Japanese Government from April 10 to 
September 25, 1942.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Republic of the Philippines, that denied the claimed 
benefits.  When this case was previously before the Board in 
February 2001, it was remanded to the RO for additional 
development.  Following development of the case to the extent 
possible, the RO continued its prior denial of the claimed 
benefits.  

After the RO returned the case to the Board in October 2002, 
the Board undertook additional development of the evidentiary 
record.  The Board requested that the appellant assist the 
Board in obtaining treatment records from T. C. Navarro, 
M.D., but the appellant did not respond to the Board's 
correspondence of March 2003 requesting assistance in 
obtaining Dr. Navarro's treatment records of the veteran.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
this appeal has been obtained to the extent possible.  

2.  The veteran died at home in January 1996 at the age of 78 
of cardiorespiratory arrest due to chronic obstructive 
pulmonary disease as a consequence of bronchial asthma.  No 
other significant conditions contributing to death were 
noted.  

3.  During the veteran's lifetime, service connection was in 
effect for malaria, which was rated noncompensably disabling, 
effective from March 21, 1989.  

4.  Chronic obstructive pulmonary disease and bronchial 
asthma were not present in service or until many years 
thereafter and are not shown to be related to service or to 
any incident of service origin.  

5.  It is not shown that a service-connected disability 
contributed substantially or materially to hasten the 
veteran's demise.  

6.  A total rating resulting from a service-connected 
disability was not in existence at the time of the veteran's 
death, and it is not shown that he was entitled to such a 
rating for 10 years prior to his death or for five years 
following his separation from service.  


CONCLUSIONS OF LAW

1.  Chronic obstructive pulmonary disease and bronchial 
asthma were not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303 
(2002).  

2.  A service-connected disability did not contribute 
substantially or materially to the cause of the veteran's 
death.  38 U.S.C.A. §§ 1310, 5107 (West 2002); 38 C.F.R. § 
3.312 (2002).  

3.  Dependency and Indemnity Compensation under the 
provisions of 38 U.S.C.A. § 1318 is not warranted.  38 
U.S.C.A. §§ 1318, 5107 (West 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The file shows that by RO correspondence, the rating 
decision, the statement of the case, a Board remand, and 
supplemental statements of the case, the appellant has been 
informed of the evidence necessary to substantiate her claim 
and of her and VA's respective obligations to obtain 
different types of evidence.  Identified relevant medical 
records have been obtained and attempts have been made to 
obtain additional private medical evidence.  The Board finds 
that the notice and duty to assist provisions of the law have 
been met.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2002); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The Board finds that a medical opinion is not necessary to a 
decision in this case because no reasonable possibility 
exists that such assistance to the claimant would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103(a)(2) (West 
2002).  Although rales were noted on clinical examination of 
the lungs on separation examination in May 1946, neither 
chronic obstructive pulmonary disease nor bronchial asthma 
was diagnosed.  Any opinion rendered now, nearly 60 years 
after the event, would be wholly speculative in the absence 
of evidence of a continuity of symptomatology to link the 
clinical finding with the much later diagnosed conditions 
that caused the veteran's demise.  This is all the more the 
case when the record indicates, as it does here, that the 
veteran suffered from pulmonary tuberculosis possibly as 
early as 1952.  Service connection may not be predicated on a 
resort to speculation or even remote possibility.  See 
38 C.F.R. § 3.102 (2002).  

Service connection may be established for the cause of the 
veteran's death if the evidence shows that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

The record shows that the veteran died at home in January 
1996 at the age of 78.  The cause of death, as listed on the 
Certificate of Death, was cardiorespiratory arrest due to 
chronic obstructive pulmonary disease as a consequence of 
bronchial asthma.  No other significant conditions 
contributing to death were noted.  An autopsy was not 
performed.  

During the veteran's lifetime, service connection had been 
established only for malaria, which had been rated 
noncompensably disabling since March 21, 1989.  

The service medical records are essentially negative for 
complaints or findings referable to chronic obstructive 
pulmonary disease or bronchial asthma.  A chest X-ray showed 
a radiographic healthy chest when the veteran was examined 
for separation in May 1946.  On clinical examination at that 
time, the veteran's lungs showed rales in both sides of the 
back, but neither chronic obstructive pulmonary disease nor 
bronchial asthma was diagnosed.  Only malaria was noted.  

Chest X-rays by VA in March 1990 showed pulmonary 
infiltrations in both upper lungs of undetermined etiology.  
The radiologist's impression was pulmonary emphysema.  On a 
VA prisoner-of-war (POW) protocol examination in May 1990, it 
was noted that as a result of malnutrition and inhumane 
treatment, the veteran seemed to have been greatly weakened, 
resulting in susceptibility to infections.  It was further 
reported that he had been diagnosed by private physicians as 
suffering from pulmonary tuberculosis since 1952 with 
reinfection from time to time.  It was noted that he had 
smoked 20 cigarettes a day for more than 50 years.  He 
reported that he suffered from malaria, beriberi, and 
dysentery as a POW and claimed that suffered from the 
residuals of these disorders at the time of the POW 
examination.  The POW examination culminated in pertinent 
diagnoses of probable pulmonary tuberculosis, activity 
undetermined; and bilateral pulmonary emphysema, basal.  
Malaria, dysentery, malnutrition, and avitaminosis were not 
evident on the examination.  

In a social survey conducted in April 1990 in conjunction 
with the POW examination, the veteran said that he had been 
undergoing treatment for pulmonary tuberculosis since 1988.  
The record thereafter shows that the veteran was privately 
treated for a variety of complaints, which included pulmonary 
tuberculosis, chronic obstructive pulmonary disease, and 
bronchial asthma.  With the exception of Dr. Navarro, none of 
these disorders was attributed to service or to any incident 
of service origin.  

The certification of a medical clinic dated in August 1998 
indicates that the veteran was under treatment from February 
1992 to January 1996 due to difficulty with breathing.  It 
was reported that he would come to the clinic for 
consultation whenever he had attacks of dyspnea.  It was 
further reported that an X-ray taken on February 10, 1992, 
showed moderate pulmonary tuberculosis of both upper lungs 
with pulmonary emphysema bilaterally.  The impressions were 
pulmonary tuberculosis; and pulmonary emphysema, advanced 
stage.  

The veteran was hospitalized in October 1993 for a chief 
complaint of difficulty breathing and was treated for final 
diagnoses of chronic obstructive lung disease, chronic 
pulmonary tuberculosis, and bronchial asthma.  He was 
hospitalized the following month with diagnoses that included 
chronic obstructive pulmonary disease secondary to chronic 
bronchitis and pulmonary emphysema with secondary right 
ventricular hypertrophy; pulmonary tuberculosis; and probable 
bibasal bronchiectasis.  

The veteran was admitted to a private hospital in September 
1995 with chief complaints of a cold, cough, difficulty with 
breathing, and intermittent fever.  The final diagnoses on 
discharge from the hospital later in September were chronic 
pulmonary tuberculosis and asthmatic bronchitis.  

In a statement received in July 1998, a private physician who 
treated the veteran during World War II indicated that the 
veteran was suffering in 1942 from nutritional edema, 
malaria, and bacillary dysentery.  His edema was due to lack 
of nutrition or food at the camp.  

In a statement dated in February 2000, Dr. Navarro said that 
the veteran's chronic obstructive pulmonary disease and 
asthma were related to his incarceration as a POW because of 
the "elements" that he experienced at the concentration 
camp.  Dr. Navarro said that it was a consequence of being 
malnourished and psychologically and physically deranged that 
would eventually lead to all of the conditions noted.  

There is no persuasive medical evidence or opinion that 
demonstrates that the veteran had chronic obstructive 
pulmonary disease or bronchial asthma during service or until 
many years thereafter.  Although rales were noted on clinical 
examination at separation from service, there is no competent 
evidence to show that this finding represented the onset of 
chronic obstructive pulmonary disease or bronchial asthma or, 
indeed, represented the onset of a chronic condition - as 
distinguished from an acute and transitory condition that 
resolved.  See 38 C.F.R. § 3.303(b).  

Both Dr. Navarro and the VA POW examiner suggest that the 
veteran's weakened physical state due to his treatment during 
captivity essentially made him susceptible to the chronic 
obstructive pulmonary disease and bronchial asthma that led 
to his demise.  However, the veteran's incarceration was for 
a relatively short time, he lived to be 78 years old, and 
malnutrition, avitaminosis, malaria and dysentery were not 
evident on the POW examination in May 1990.  In addition, the 
veteran had a coexisting condition - pulmonary tuberculosis - 
that was manifested, at the earliest, about six years 
following his separation from service and is thus not a 
disability for which service connection would have been 
warranted.  

Several attempts by the RO and the Board to obtain Dr. 
Navarro's records supporting his opinion were unavailing.  
There is thus no evidence of a factual foundation for the 
opinion, and the Board is entitled to give it little weight.  
See Elkins v. Brown, 5 Vet. App. 474, 478 (1993) (rejecting 
medical opinion as "immaterial" where there was no 
indication that the physician reviewed claimant's service 
medical records or any other relevant documents which would 
have enabled him to form an opinion on service connection on 
an independent basis); Black v. Brown, 5 Vet. App. 177, 180 
(1993) (Board may reject medical opinions that are general 
conclusions based on history furnished by appellant that are 
unsupported by clinical evidence and do not take into account 
the possible effects of post service injuries); Wilson v. 
Derwinski, 2 Vet. App. 16, 20-21 (1991) (an opinion relating 
a current disability to service has more probative value when 
it takes into account the records of prior medical treatment 
so that the opinion is a fully informed one); Corry v. 
Derwinski, 3 Vet. App. 231, 234 (1992) (Board has a plausible 
basis to reject a physician's "conjecture" that a 
disability was acquired as a result of service where relevant 
treatment reports dating back a number of years were not 
mentioned by the physician rendering the opinion).  

Although the Board has taken cognizance of Dr. Navarro's 
statement, the fact remains that attempts to obtain clinical 
records and evidence of findings to support his opinion have 
failed.  The Board must therefore look with skepticism on his 
opinion because of the absence of any evidence that he 
treated the veteran continuously since his separation from 
service or that he had thoroughly reviewed all of the records 
with respect to the veteran's pulmonary status over the 
course of the years since the latter's service, especially 
more recent years.  

There is therefore no persuasive evidence that the veteran 
died as a consequence of a service-connected disability or of 
a disability that was the long-term consequence of his 
weakened condition while in captivity as a POW.  Moreover, 
the veteran did not have a disability that was subject to 
presumptive service connection on a POW basis under the law.  
See 38 C.F.R. § 3.309(c) (2002).  

The Board accordingly finds that the preponderance of the 
evidence is against the claim of entitlement to service 
connection for the cause of the veteran's death.  It follows 
that the claim must be denied.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 54-58 (1990).  

The Board has also considered the claim of entitlement to DIC 
benefits under the provisions of 38 U.S.C.A. § 1318.  Section 
1318 provides in pertinent part as follows:  

(a) The Secretary shall pay benefits 
under this chapter [38 U.S.C.A. §§ 1301 
et seq.] to the surviving spouse and to 
the children of a deceased veteran 
described in subsection (b) of this 
section in the same manner as if the 
veteran's death were service connected.  

(b) A deceased veteran referred to in 
subsection (a) of this section is a 
veteran who dies, not as the result of 
the veteran's own willful misconduct, and 
who was in receipt of or entitled to 
receive (or but for the receipt of 
retired or retirement pay was entitled to 
receive) compensation at the time of 
death for a service-connected disability 
rated totally disabling if - 

(1) the disability was continuously 
rated totally disabling for a period of 
10 or more years immediately preceding 
death;

(2) the disability was continuously 
rated totally disabling for a period of 
not less than five years from the date of 
such veteran's discharge or other release 
from active duty; or

(3) the veteran was a former 
prisoner of war who died after September 
30, 1999, and the disability was 
continuously rated totally disabling for 
a period of not less than one year 
immediately preceding death.  

The veteran was service connected during his lifetime only 
for malaria, which was evaluated as noncompensably disabling 
from March 21, 1989.  The veteran died less than seven years 
following the effective date of the grant of service 
connection for malaria.  Thus, even had malaria been active, 
thereby warranting a total schedular evaluation during the 
veteran's lifetime, such an evaluation could have been 
effective for no more than seven years prior to his death.  
By its express terms, the provision of section 1318 relating 
to POW's applies only to former prisoners of war who died 
after September 30, 1999.  

Moreover, the record is devoid of any evidence showing the 
existence of any other disability that could have been 
service connected and rated 100 percent disabling for the 
requisite periods of time under the statute.  It follows that 
DIC benefits under the provisions of 38 U.S.C.A. § 1318 are 
not warranted.  The evidence is not so evenly balanced as to 
raise doubt concerning any material issue.  38 U.S.C.A. § 
5107(b).  



ORDER

Service connection for the cause of the veteran's death is 
denied.  

Dependency and indemnity compensation under the provisions of 
38 U.S.C.A. § 1318 is denied.  



	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

